     Case 2:18-cv-01302-JAM-AC Document 17 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KYLE AVERY,                                       No. 2:18-cv-1302 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    M.D. STAINER, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has requested copies of his complaint and supplemental exhibit, as well as a copy of the

19   Local Rules that apply to pro se cases. ECF No. 16. Plaintiff states that he is aware of this

20   District’s policy on providing copies, but asserts that his copies of the complaint and exhibit were

21   lost, and possibly stolen, during his transfer to administrative segregation and he has no other way

22   of obtaining a copy of the complaint. Id.

23          It is not the practice of this court to provide copies without payment of the appropriate

24   fees, regardless of whether a party is proceeding in forma pauperis, and plaintiff’s complaint,

25   ECF No. 1, and exhibit, ECF No. 6, are eighty-two pages long. However, in light of the

26   circumstances, as a one-time courtesy, the Clerk of the Court will be directed to provide plaintiff

27   a one-time, courtesy copy of his complaint. Plaintiff’s supplemental exhibit, on the other hand,

28   appears to simply be a copy of his inmate appeal in RJD-15-03536. The court will not provide a
                                                       1
     Case 2:18-cv-01302-JAM-AC Document 17 Filed 04/29/20 Page 2 of 2

 1   copy of this exhibit because plaintiff should be able to obtain a copy of the appeal from his
 2   central file. The court also declines to send a copy of the Local Rules at this time. Once a
 3   defendant has been served, this case will be referred to the court’s Post-Screening ADR
 4   (Alternative Dispute Resolution) Project to be scheduled for a settlement conference. In the event
 5   defendants opt out of the ADR Project or a settlement conference is unsuccessful and this case
 6   proceeds into the litigation phase, plaintiff will receive a courtesy copy of the Local Rules at that
 7   time.
 8           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for copies, ECF No. 16,
 9   is granted in part and denied in part. The motion is granted to the extent that the Clerk of the
10   Court is directed to send plaintiff a one-time, courtesy copy of the complaint, ECF No. 1. The
11   motion is otherwise denied.
12   DATED: April 28, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
